      Case 1:21-cv-05807-LAK Document 54 Filed 09/22/21 Page 1 of 4




                                                                MEMO ENDORSED


RAFAELA ESPINAL, Individually and On       Case No. 1:21-cv-05807-LAK
Behalf of All Others Similarly Situated,
                                           NOTICE OF NON-OPPOSITION OF JUN
                    Plaintiff,             WU TO COMPETING MOTIONS FOR
                                           CONSOLIDATION, APPOINTMENT AS
                    V.                     LEAD PLAINTIFF, AND APPROVAL OF
                                           LEAD COUNSEL
DIDI GLOBAL INC. F/K/A XIAOJU
KUAIZHI INC., WILL WEI CHENG, ALAN
YUE ZHUO, JEAN QING LIU, STEPHEN
JINGSHI ZHU, ZHIYI CHEN, MARTIN CHI
PING LAU, KENTARO MATSUI, ADRIA
PERICA, DANIEL YONG ZHANG,
GOLDMAN SACHS (ASIA) L.L.C.,
MORGAN STANLEY & CO. LLC, J.P.
MORGAN SECURITIES LLC, BOFA
SECURITIES, INC., BARCLAYS CAPITAL
INC. , CHINA RENAISSANCE SECURITIES

                                              ~ de;<lc           4-b-11
(HONG KONG) LIMITED, CHINA
INTERNATIONAL CAPITAL

                                              ~ ) f'.-i-> . z..5)
CORPORATION HONG KONG
SECURITIES LIMITED, CITIGROUP
GLOBAL MARKETS INC., GUOTAI
JUNAN SECURITIES (HONG KONG)
LIMITED, HSBC SECURITIES (USA) INC.,
                                              ~, ~ I? [w,/J_ I/
UBS SECURITIES LLC, BOCCI ASIA
LIMITED, BOCOM INTERNATIONAL
SECURITIES LIMITED, CCB
                                                                                 7
                                                                 Zl - cu ,- C:?c/o
INTERNATIONAL CAPITAL LIMITED,
CLSA LIMITED, CMB INTERNATIONAL
CAPITAL LIMITED, FUTU INC. , ICBC
INTERNATIONAL SECURITIES LIMITED,
MIZUHO SECURITIES USA LLC, and
TIGER BROKERS (NZ) LIMITED,

                    Defendants.
     Case 1:21-cv-05807-LAK Document 54 Filed 09/22/21 Page 2 of 4
        Case 1:21-cv-05807-LAK Document 47 Filed 09/21/21 Page 2 of 4




JATIN CHOPRA, Individually and On Behalf Case No. 1:21-cv-05973-LAK
of All Others Similarly Situated,

                  Plaintiff,

                  V.

DIDI GLOBAL INC. F/K/A XIAOW
KUAIZHI INC., WILL WEI CHENG, ALAN
YUE ZHUO, JEAN QING LIU, STEPHEN
JINGSHI ZHU, ZHIYI CHEN, MARTIN CHI
PING LAU, KENTARO MATSUI, ADRIA
PERICA, DANIEL YONG ZHANG,
GOLDMAN SACHS (ASIA) L.L.C.,
MORGAN STANLEY & CO. LLC, J.P.
MORGAN SECURITIES LLC, BOFA
SECURITIES, INC., BARCLAYS CAPITAL
INC., CHINA RENAISSANCE SECURITIES
(HONG KONG) LIMITED, CHINA
INTERNATIONAL CAPITAL
CORPORATION HONG KONG
SECURITIES LIMITED, CITIGROUP
GLOBAL MARKETS INC., GUOT AI
JUNAN SECURITIES (HONG KONG)
LIMITED, HSBC SECURITIES (USA) INC.,
UBS SECURITIES LLC, BOCI ASIA
LIMITED, BOCOM INTERNATIONAL
SECURITIES LIMITED, CCB
INTERNATIONAL CAPITAL LIMITED,
CLSA LIMITED, CMB INTERNATIONAL
CAPITAL LIMITED, FUTU INC., ICBC
INTERNATIONAL SECURITIES LIMITED,
MIZUHO SECURITIES USA LLC, and
TIGER BROKERS (NZ) LIMITED,

                  Defendants.
        Case 1:21-cv-05807-LAK Document 54 Filed 09/22/21 Page 3 of 4
         Case 1:21-cv-05807-LAK Document 47 Filed 09/21/21 Page 3 of 4




MICHAL KUCHARSKI, Individually and            Case No. l:21-cv-06603-LAK
on Behalf of All Others Similarly Situated,

                      Plaintiff,

                      V.

DIDI GLOBAL INC. f/k/a XIAOJU
KUAIZHI INC. , WILL WEI CHENG,
ALAN YUE ZHUO, JEAN QING LIU,
STEPHEN JINGSHI ZHU, ZHIYI CHEN,
MARTIN CHI PING LAU, KENTARO
MATSUI, ADRIAN PERI CA, and
DANIEL YONG ZHANG,

                      Defendants.
        Case 1:21-cv-05807-LAK Document 54 Filed 09/22/21 Page 4 of 4

         Case 1:21-cv-05807-LAK Document 47 Filed 09/21/21 Page 4 of 4




TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       On September 7, 2021, Jun Wu ("Wu"), by and through his counsel, filed a motion,

pursuant to Section 27(a)(3) of the Securities Act of 1933 , 15 U.S.C. § 77z-l(a)(3), and Section

21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as amended by the

Private Securities Litigation Reform Act of 1995 (the "PSLRA"), and Federal Rule of Civil

Procedure 42, for an Order: (1) consolidating the above-captioned related actions; (2) appointing

Wu as Lead Plaintiff on behalf of persons or entities who purchased or otherwise acquired

publicly traded DiDi Global Inc. f/k/a Xiaoju Kuaizhi Inc. ("DiDi") securities pursuant and/or

traceable to the registration statement and related prospectus issued in connection with DiDi ' s

June 30, 2021 initial public offering, and/or between June 30, 2021 and July 21, 2021 , inclusive

(the "Class"); and (3) approving proposed Lead Plaintiffs selection of Pomerantz LLP as Lead

Counsel for the Class. Dkt. No. 23.

       Having reviewed the competing motions before the Court, it appears that Wu does not

have the "largest financial interest" in this litigation within the meaning of the PSLRA. This

notice of non-opposition shall have no impact on Wu's membership in the proposed Class or his

right to share in any recovery obtained for the benefit of Class members.

Dated: September 21 , 2021                   Respectfully submitted,

                                             POMERANTZ LLP

                                             Isl J Alexander Hood II
                                             J. Alexander Hood II
                                             Jeremy A. Lieberman
                                             600 Third A venue
                                             New York, New York 10016
                                             Telephone: (212) 661-1100
                                             Facsimile: (212) 661-8665
                                             ahood@pomlaw.com
                                             jalieberman@pomlaw.com
                                             Counsel for Jun Wu


                                                1
